 In the Matter of THE BALTIMORE TRANSIT COMPANY AND THE BALTI-MORE COACH COMPANYandTHE BROTHERHOOD OF RAILROADTRAINMENCase No. 5-R-2_17b.-Decided April 8, 1946Messrs. Charles A. TrageserandPhilip B. Perlman,of Baltimore,Md., for the Company.Mr. Bernard M. Savage,of Baltimore, Md., for the B. R. T.Mr. Clayton G. Perry,of Baltimore, Md., for the Amalgamated.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by The Brotherhood of Railroad Train-men, herein called the B. R. T., alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofThe Baltimore Transit Company and The Baltimore Coach Company,herein jointly called the Companies, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeEarleK. Shave, Trial Examiner. The hearing was heldat Baltimore,Maryland, on February 13, 1946. The Companies, the B. R. T., andAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1391, A. F. of L., herein calledthe Amalgamated, appeared and participated.All partieswere af-forded full opportunity to he heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearingare freefrom prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Boardmakesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESThe Baltimore Transit Company and The Baltimore. Coach Com-pany are Maryland corporations having their principal office and67 N. L. R. B., No. 15.117 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace of business in Baltimore, Maryland, where the former is in thebusiness of operating a street railway system and the latter a bustransportation system, as a single, completely unified and integratedtransportation enterprise.The directing force of the enterprise is theBaltimore Transit Company, which wholly owns and controls theBaltimore Coach Company.The Companies operate 22 bus lines and some 30 street car lines,including 3 trackless trolley lines, which serve practically every dis-trict of Baltimore.Approximately 1,473 vehicles are used.Duringthe last 6 months of 1944, these vehicles carried in excess of 132,000,000revenue passengers, and traveled in excess of 20,000,000 vehicle miles.The Companies carry a substantial number of passengers to outlyingindustrial areas and to the heart of Baltimore where wholesale andmanufacturing districts are located. In connection with the foregoingoperations, the Companies annually bring into the State of Marylandlarge quantities of materials, supplies, and equipment.The Companies admit that they are engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Brotherhood of Railroad Trainmen is a labor organization,admitting to membership employees of the Companies.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1391, is a labor organization,affiliated with the American Federation of Labor, admitting to mem-bership employees of the Companies.'III.THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to the B. R. T. orthe Amalgamated as the exclusive bargaining representative of theiremployees until the B. R. T. or the Amalgamated has been certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the B. R. T. and the Amalgamated represent a sub-stantial number of employees in the unit hereinafter found appro-priate.21Division 1391 is a separate local although affiliated with the same International asDivision 1300 which was certified by the Board on March 15,1945, inThe Matter of TheBaltimore Transit Company and The Baltimore Coach Company,59 N. L. R. B. 159, asexclusive bargaining agent for all employees of the Companies in the Transportation Divi-sion, Shops Division,Ways and Structure Division,and Power Division except for alloffice and clerical employees employed In any of the Companies'divisions.sThe Field Examiner reported that the B.R. T. submitted 137 authorization cards, andthat the Amalgamated submitted 66 membership cards.There are approximately 250employees in the appropriate unit. THE BALTIMORE TRANSIT COMPANY119We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in substantial agreementthatthe appropriate unitshould consist of all office and clerical employees of the Companies,including trouble clerks at the power division and the receiving clerkat the shops division,but excludingconfidential,professional, andtechnical employees listed in Appendix A, all pensioned employees,the part-time telephone operator in the telephone exchange,3and allor any other supervisory employeeswith authorityto hire, promote,discharge,discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action.They are in dispute,however, withregard to certain employees discussed below.'Secretary-Stenographerto theHead of Informationand ServiceDepartment:The Amalgamated would exclude this employee as aconfidential employee.The B. R. T. would include her. The headof this department assists inshaping theCompanies'policieswith re-spect to labor relations matters, and in this connection he dictates con-fidential information relative tobroad labor policiesof the Companiesto his secretary stenographer.Accordingly,we-shall exclude her.Transit Man and Chainman-Engineers Department:The Amal-gamated would exclude these employees and the B. R. T. would in-clude them.The evidence discloses that they spend almost all theirtime making instrument surveys of the Companies'leased track,buildings or property lines ; their work does not bring them into con-tact with the other office and clerical employees.We are of the opin-ion that the duties and interests of these employees are substantiallydifferent from those of the other office employees and we shall there-fore exclude them from the unit.M.A.Reedy,Clerk-AuditingDepartment(Detail-Depart-mental).The Amalgamated would exclude this employee;the B. R.T. would includehim.Althoughhe was employed by the Companiesin a supervisory capacity for almost 20 years, the evidence shows thathe is now employed as a clerk with no supervisory duties.We shall,therefore, include him in the unit.G.R. Young, Clerk-AuditingDepartment(Pay-Roll Group) :The Amalgamated would exclude him from the unit as a confidentialemployee,and the B. R. T. would include him. The evidence dis-closes that he has access to the Companies'pay roll and to the Amal-'Mrs. J. L. Moore, who works only 4 or 5 days per month and whose work is highlyirregular. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDgamated'smembership lists submitted to the Companies for thepurpose of check-off of dues pursuant to its contract covering the em-ployees of the Companies in the production and maintenance unit.We are of the opinion that this data is not such confidential informa-tion relating to labor relations of the Companies as would warrant hisexclusion; we shall include him in the unit.We find that all office and clerical employees of the Companies,including trouble clerks at the power division, receiving clerk at theshops division, auditing department (detail-department) clerk,4 andauditing department (pay-roll group) clerk,5 but excluding confi-dential, professional, and technical employees listed in Appendix A,all pensioned employees, the part-time telephone operator in the tele-phone exchange, the secretary-stenographer to the head of Informa-tion and Service department, the transit man and chainman in theEngineers department, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The BaltimoreTransit Company and The Baltimore Coach Company, Baltimore,Maryland, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of theRegionalDirector for the Fifth Region, acting in this matter as agent for theNational LaborRelationsBoard, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in the unitM. A. Reedy.°G. R Young. THE BALTIMORE TRANSIT COMPANY121found appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by The Brotherhood of Railway Train-men, unaffiliated, or by Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America, Division 1391,affiliated with the A. F. of L., for the purposes of collective bargaining,or by neither.APPENDIX AMAIN OFFICEExecutive O iceSecretariesFile ClerksTelephone ExchangeChief OperatorAssistantChief OperatorInformation and Service DepartmentManagerWelfare-Personnel DepartmentAssistantSuperintendentStenographersPersonnelClerks eRegistered NurseSafety DepartmentAll employeesClaim DepartmentAssistant Claim AgentCourt Claim AdjustorSpecial Adjustor and AttorneySpecial AdjustorCourt Docket ClerkChief InvestigatorStatistical ClerkAssistant Chief InvestigatorCompensation Clerk6M. W. Jones and W G Woods 122All employeesStenographersAll employeesSecretarySecret Service and InspectionInvestigators 'Telephone Clerk SAccidentEstimator sLegal DepartmentPurchasing DepartmentTreasurer'sOfficeChief ClerkTrafficDepartmentSuperintendent of TrafficChief ClerkSuperintendent of SchedulesSupervisor of CheckersAssistant Superintendent ofSchedulesTicket DepartmentTicket AgentOuting and Tours, Excursion DepartmentSuperintendentEngineers Department (Ways and Structures Department)AccountantAssistant EngineerSpecial EngineerChief DraftsmanPower DepartmentAssistant Superintendent PowerChief OperatorSuperintendent Overhead LinesSenior EngineerSuperintendent UndergroundDesigning EngineerCablesJunior EngineerSuperintendent SignalsChief ClerkSuperintendent SubstationsSuperintendent SubstationsEquipmentDECISIONS OF NATIONAL LABOR RELATIONS BOAR!)7W. Weinblatt.8 J. Gast.9 J. Frazer. THE BALTIMORE TRANSIT COMPANYMain AuditingAccountantsSpecial Typists and ClerkChief ClerkTypists and ClerkTransportation DepartmentStenographerTypist and ClerkEmployee Relations GroupStenographerAll employeesEmployment Record OgeeResearch DepartmentAssistant Research EngineerPARK TERMINALLost Article DepartmentTransportation Department ClerkAuditing Department (Detail-Departmental)SupervisorPaymasterAuditingDepartment(Pay-Roll Group)Assistant to CashierSupervisorAll employeesMSupervisorSupervisorAssistant PaymasterCashier's DepartmentAssistant SupervisorArmoured Truck Divisionileage and Revenue RecordingPassenger Revenue GroupRelief SupervisorEngineer's Department123AssistantEngineer 124DECISIONSOF NATIONALLABOR RELATIONS BOARDSHOPSMaterial Records GroupSupervisorSupervisorGasoline Records GroupStoreroomStorekeeperAssistant StorekeeperGarage Expense GroupChauffeur to PresidentChauffeur to OperatingManagerShop DepartmentAssistant Superintendent Equip-Assistant ForemenmentInspector Tools and ScrapForemenDraftsmanSupervisors of Carhouse ShopsChief ClerksEngineer's DepartmentRoadmasterSupervisorsTransportation DepartmentChief SupervisorSupervisorsNight SupervisorSupervisor of InstructorsChief InstructorInstructorsLine SuperintendentsInspectorsNight InspectorsForewoman-Women OperatorsChief of PolicePolicemenDispatchersDispatcher's Clerks